Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims filed 10/14/2019 are made of record.  Claims 1-9 are currently pending in the application.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to self-healing functional polyvinyl-based compound.
Group II, claim(s) 6-7, drawn to method for preparing a self-healing functional polyvinyl-based compound.
Group III, claim(s) 8-9, drawn to polymer thin film formed of self-healing functional polyvinyl-based compound.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I to III lack unity of invention because even though the inventions of these groups require the technical feature of self-healing functional polyvinyl compound represented by 
    PNG
    media_image1.png
    127
    272
    media_image1.png
    Greyscale
 wherein Z is an aliphatic or aromatic derivative having 1 to 20 carbon atoms, A is a group selected from –OH, NH2, -COOH, -Cl, -Br, -I and an aliphatic or aromatic derivative having 1 to 20 carbon atoms, m and n represent number of polyvinyl based compound units, , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ward et al (US 2009/0258048 A1).  Specifically, Ward et al disclose polymers having the formula R(LE)x wherein R is a polymeric core having x end groups, E is an end group covalently linked to polymeric core R by linkage L, and L is a divalent oligomeric chain having at least 5 identical units and the moieties (LE)x may be the same or different from one another (abstract). Advantage of the SME-polymers is that in SME-containing polymers, the surface modifying moiety can be present on virtually every molecule of the bulk polymer.  There is a considerable reserve of SME’s within the bulk of polymer and is available to replace SMEs that might be lost during use by abrasion.  In contrast, if the conventional SAM is damaged, substrate is exposed and self-healing is unlikely without re-application of SAM monomer (paragraph 0008). Examples of the polymer include 
    PNG
    media_image2.png
    110
    413
    media_image2.png
    Greyscale
 (paragraph 0037).  E may be selected from hydroxyl, bromo, carboxyl amino, acrylate, methacrylate (paragraph 0019).  The polymer has a weight average molecular weight of 5000 to 5,000,000 (paragraph 0022).

During a telephone conversation with Paul Zarek on 4/26/2021 a provisional election was made WITHOUT traverse to prosecute the invention of group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections


Claims 1-3 are objected to because of the following informalities:  
Claim 1 recites chemical derivatives W represented by formula, for e.g., 
    PNG
    media_image3.png
    61
    118
    media_image3.png
    Greyscale
.  For clarity, applicant is advised to use an “asterisk” symbol to denote 
Claim 2 recites “-CH2SRO-” twice on line 3 and is redundant.  
Claim 3 recites “A is an aliphatic or aromatic derivative selected from the group consisting of -OH, -NH2, -COOH, -Cl, -Br, -I”.  However, these are neither considered aliphatic nor aromatic by one skilled in art.
Appropriate correction and or clarification are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “R1 and R2 are hydrogen” (line 6) and “R is hydrogen” (line 13).  However, hydrogen is monovalent and R1 in formula 1 and R in some of the derivatives for W (and E) are bound to more than one atom (i.e. a divalent linkage).  It is not clear how a monovalent hydrogen atom may be bound to more than 1 atom.   Hence, metes and bounds of present claims cannot be ascertained by one skilled in art prior to the filing of present application.

Claim 2 recites “R is hydrogen” (line 18).  However, hydrogen is monovalent and R, in some of the units representing “Z”, is bound to more than one atom (i.e. a divalent linking group).  It is not clear how a monovalent hydrogen atom may be bound to more than 1 atom.   Hence, metes and bounds of present claims cannot be ascertained by one skilled in art prior to the filing of present application.
Claim 2 recites “Z is an aliphatic … -CH2SRCOO-, -CH2SO2RCOO-, -OCORCOO-, -COORCOO-, -ORCOO-, -NHRCOO-, -CH2RCOO-, -OC6H4RCOO-, -OC6H4COORCOO-, -OC6H4CONHRCOO-“ and these derivatives form unstable grouping with moiety “A”.   For e.g., COO with OH forms a peroxide which is unstable.  It is not clear if an unstable polymer is being claimed.  Hence, metes and bounds of present claims cannot be ascertained by one skilled in art prior to the filing of present application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al (US 2009/0258048 A1).
Regarding claim 1, Ward et al disclose polymers having the formula R(LE)x wherein R is a polymeric core having x end groups, E is an end group covalently linked to polymeric core R by linkage L, and L is a divalent oligomeric chain having at least 5 identical units and the moieties (LE)x may be the same or different from one another 
    PNG
    media_image2.png
    110
    413
    media_image2.png
    Greyscale
 (paragraph 0037) which reads on structure represented by 
    PNG
    media_image4.png
    140
    150
    media_image4.png
    Greyscale
wherein W is 
    PNG
    media_image5.png
    61
    152
    media_image5.png
    Greyscale
of claim 1.  E may be selected from hydroxyl, bromo, carboxyl amino (i.e. reads on structure represented by 
    PNG
    media_image6.png
    135
    128
    media_image6.png
    Greyscale
in claim 1 wherein A is OH, Br, NH2 and COOH) and acrylate, methacrylate (paragraph 0019) which reads on 
    PNG
    media_image4.png
    140
    150
    media_image4.png
    Greyscale
wherein W is 
    PNG
    media_image7.png
    56
    70
    media_image7.png
    Greyscale
in claim 1.   
Ward et al is silent with respect to the number of polyvinyl-based compound units.
However, Ward et al in the general disclosure teach that polymer comprising the self-assembling molecular moieties has a weight average molecular weight of 5000 to 5,000,000 (paragraph 0022).  Therefore, given that molecular weight of the polymer, in Ward et al, overlaps with the molecular weight of polymer in the present invention (see claim 4), one skilled in art prior to the filing of present application would have a reasonable basis to expect the number of polyvinyl compound units to fall within the presently claimed range of 0≤m<1000, 0≤n<1000, and 5≤(m+n) ≤2000, absent evidence to the contrary.
Regarding claim 2, Ward teaches that L is a divalent oligomeric chain (paragraph 0017).  See polymer wherein L is OCO(CH2)11O (paragraph 0038) which reads on ORCOO in present claim 2.
Regarding claim 3, Ward teaches that E may be selected from hydroxyl, bromo, carboxyl, and amino (paragraph 0019).
Regarding claim 4, Ward et al teach that polymer comprising the self-assembling molecular moieties has a weight average molecular weight of 5000 to 5,000,000 (paragraph 0022).

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Specifically, Ree et al (WO 2017/209486 A1) teach self-healing polyether compound (title) represented by formula - 
    PNG
    media_image8.png
    194
    473
    media_image8.png
    Greyscale
(paragraph 20) wherein U is represented by for e.g., 
    PNG
    media_image9.png
    97
    188
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    100
    149
    media_image10.png
    Greyscale
 (paragraph 22); Lee et al (Macromolecular Research; 25(6), pp640-647; 2017) teaches a self-healing polymer represented by formula - 
    PNG
    media_image11.png
    214
    406
    media_image11.png
    Greyscale
 (page 641, scheme 1); Suh et al (2020/0216581 A1) teach a self-healing polymer containing self-healing monomer represented by formula - 
    PNG
    media_image12.png
    68
    285
    media_image12.png
    Greyscale
(paragraph 0041) and main monomer represented by 
    PNG
    media_image13.png
    75
    148
    media_image13.png
    Greyscale
(paragraph 006); Varghese et al (US 
    PNG
    media_image14.png
    258
    385
    media_image14.png
    Greyscale
(paragraph 0028).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764